[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION MOTION TO PRECLUDE
The plaintiff's objection to the defendant's motion to preclude is overruled and the plaintiff's motion to preclude is CT Page 11905 granted.
1) The disclosure of eight experts on September 24, 1997 for a trial exposed for January 12, 1998 was not made "within a reasonable time prior to trial" (Practice Book § 220) given the large number of persons for the defendant to depose and taking into account that that period of time must of administrative necessity be reduced by the additional time required to bring the defendants' motion to preclude before the court (November 17, 1997) thus leaving proximately two months to take eight depositions.
2) The disclosure does not comply with the requirements of § 220 (D) as it fails to state "the substance of the facts and opinions to which the expert is expected to testify or a summary of the grounds for each opinion." Meizies v. Wawa, Inc.,
No. CV 377633, Superior Court, New Haven Judicial District, December 15, 1995 (Corradino, J.), 15 CONN. L. RPTR. 537. The language of the disclosure is imprecise, all inclusive boilerplate which fails to address the particulars of this case.
3) The plaintiff's request for continuance is denied.
A. William Mottolese Presiding Judge, Civil